UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4315



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LONNIE JAMIE GARRIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-04-79)


Submitted:   September 26, 2005           Decided:   October 18, 2005


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Megan J. Schueler, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Kasey Warner,
United States Attorney, John L. File, Assistant United States
Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lonnie       Jamie     Garris   pled     guilty    to   conspiracy   to

manufacture methamphetamine, in violation of 21 U.S.C. § 846

(2000).      His sentencing occurred on March 3, 2005, after the

Supreme Court’s decision in United States v. Booker, 125 S. Ct. 738

(2005), ruling that its decision in Blakely v. Washington, 542 U.S.

296 (2004), was applicable to the federal sentencing guidelines.

The district court, in sentencing Garris, applied the holding in

Booker.      The   court    sentenced      Garris    to   sixty-six    months   of

imprisonment, followed by three years of supervised release.

           On appeal, Garris contends that his due process rights,

as informed by ex post facto principles, are violated by the

imposition    of   a    sentence     under   the    Supreme    Court’s   remedial

decision in Booker (referring to the Court’s opinion expressed

through Justice Breyer, which makes the guidelines advisory rather

than   mandatory),       rather    than    under    the   mandatory    guidelines

applicable at the time of his offense.              We find that this claim is

without merit.         See United States v. Jamison, 416 F.3d 538 (7th

Cir. 2005) (rejecting ex post facto claim); United States v. Lata,

415 F.3d 107 (1st Cir. 2005) (same); United States v. Scroggins,

411 F.3d 572, 576 (5th Cir. 2005) (same); United States v. Duncan,

400 F.3d 1297 (11th Cir. 2005) (same), petition for cert. filed, __

U.S.L.W. __ (U.S. July 20, 2005) (No. 05-5467).

           Garris next challenges his sentence, asserting that it is

unreasonable because it is greater than necessary to reflect the
seriousness of the offense, promote respect for the law, and

provide just punishment. Garris admits that the sentence is within

the   properly   calculated   guideline   range.   We   have    carefully

reviewed the record and Garris’s contentions and find that the

sentence imposed by the district court is reasonable.          See United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005) (noting

after Booker that sentencing courts should determine the sentencing

range under the guidelines, consider the other factors under

§ 3553(a), and impose a reasonable sentence within the statutory

maximum).

            We accordingly affirm Garris’s sentence.       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                 - 3 -